MEMORANDUM2
Dennis G. McNab appeals pro se the district court’s judgment dismissing his action for failing to comply with the court’s order to file an amended complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s Fed.R.Civ.P. 41(b) dismissal, see McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The record demonstrates that the district court on two occasions explained the deficiencies of McNab’s pleadings, afforded him two opportunities to amend his complaint, and explicitly warned him that failure to follow its final order would likely result in the dismissal of his action. See id. at 1177-78. Despite these warnings, McNab failed to file a second amended complaint.
Expeditious resolution and the district court’s need to manage its docket clearly favor dismissal. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62 (9th Cir.1992). In addition, defendants were prejudiced by having to continue to expend fees. See id. Accordingly, we conclude that the district court did not abuse its discretion by dismissing McNab’s action. See McHenry, 84 F.3d at 1177-78; Ferdik, 963 F.2d at 1261-63; see also Fed.R.Civ.P. 41(b).
*658We deny all pending motions and requests.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.